1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     JAMES KENNETH MCCALLUM,                           Case No. 3:19-cv-00243-MMD-WGC

7                                    Plaintiff,             THREE STRIKES ORDER
             v.
8

9     DR. NAUGHTON, et al.,

10                               Defendants.

11

12   I.     DISCUSSION

13          Pro Se Plaintiff James Kenneth McCallum submitted a civil rights complaint

14   (“Complaint”) pursuant to 42 U.S.C. § 1983 and an application to proceed in forma

15   pauperis on May 10, 2019. (ECF Nos. 1-1, 1.) However, on at least three prior occasions,

16   the Court has dismissed civil actions commenced by Plaintiff while in detention as frivolous

17   or for failure to state a claim upon which any relief may be granted. 1

18          Pursuant to 28 U.S.C. § 1915(g), “if [a] prisoner has, on [three] or more prior

19   occasions, while incarcerated or detained in any facility, brought an action or appeal in a

20   court of the United States that was dismissed on the grounds that it is frivolous, malicious,

21   or fails to state a claim upon which relief may be granted,” he may not proceed in forma

22   pauperis and, instead, must pay the full $400.00 filing fee in advance unless he is “under

23   imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

24          In his complaint, Plaintiff seeks an extra mattress due to compression fractures and

25

26          1See   McCallum v. Thompson, 2:06-cv-00456-RCJ-RJJ (dismissed as frivolous on
27   May 24, 2006); McCallum v. Nevens, 2:13-cv-00962-JAD-NJK (dismissed for failure to
     state a claim on November 22, 2013); and McCallum v. Koehn, 3:16-cv-00658-MMD-VPC
28   (dismissed for failure to state a claim on November 7, 2017). The Court takes judicial
     notice of its prior records in the above matters.
1    arthritis from a fall he took over 20 years ago. (See generally ECF No. 1-1.) An extra

2    mattress would alleviate his pain. (Id.) The Court finds that these allegations fail to

3    plausibly allege that Plaintiff is in imminent danger of serious physical injury. See Andrews

4    v. Cervantes, 493 F.3d 1047, 1055–56 (9th Cir. 2007) (holding that the exception to §

5    1915(g) applies if the complaint makes a plausible allegation that the prisoner faced an

6    ongoing danger of serious physical injury at the time of filing). As such, Plaintiff must pre-

7    pay the $400.00 filing fee in full.

8    II.     CONCLUSION

9            For the foregoing reasons, it is ordered that Plaintiff’s application to proceed in

10   forma pauperis (ECF No. 1) is denied.

11           It is further ordered that this action will be dismissed without prejudice unless

12   Plaintiff pays the $400.00 filing fee in full within 30 days of entry of this order.

13           It is further ordered that the Clerk of the Court will send Plaintiff two copies of this

14   order. Plaintiff will make the necessary arrangements to have one copy of this order

15   attached to the check paying the filing fee.

16           It is further ordered that the Clerk of the Court will retain the Complaint (ECF No. 1-

17   1) but will not file it at this time.

18           DATED THIS 16th day of March 2020.

19

20

21                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                    2
